COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION


Cause Number:             01-18-00593-CR
Trial Court Cause
Number:                   1493076D
Style:                    Juan Jesus Villarreal
                          v The State of Texas
Date motion filed*:       11/22/2019
Type of motion:           Motion to Extend Time to File Motion for Rehearing
Party filing motion:      Barry G. Johnson, counsel for Juan Jesus Villarreal
Document to be filed:     Motion for Rehearing

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           11/22/2019
         Number of previous extensions granted:       0
         Date Requested:                              12/22/2019

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 12/23/2019
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Justice Sarah Beth Landau
                           Acting individually         Acting for the Court

Panel consists of Justices Lloyd, Goodman, and Landau.

Date: 11/26/2019